Title: From Benjamin Franklin to George Blackwell, 14 September 1779
From: Franklin, Benjamin
To: Blackwell, George


Sir
Passy. Sept 14. 1779
I am Sorry I cannot give you the Commission you desire having none Left.— But I see nothing amiss in your taking what you can, and carrying it in tho’ without a Commission for since the Congress, in reprisal, have immitated the Governement of England, and encouraged Sailors employ’d in Ships to Seize and bring them in giving them the whole as a Reward for their breach of Trust, I Should think there is stronger Reason for allowing an honest Man the Prize he has openly taken from the Enemy and that resolution of Congress Seems to me to be of The Nature of a General Commission. However, the taking particular Commissions is certainly the best and most regular and ought not to be dispenc’d with, unless in such Cases as yours, where Circumstances have made it at Present impracticable.
I am, Sir, Your most obedient and most humble Servant
BF
Capt George Black well, of the Swoner Grand tyger, L’Orient.
